NO








NO. 12-10-00134-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     APPEAL
FROM THE
IN THE MATTER OF THE
MARRIAGE
OF
MELANIE GUTIERREZ AND                 '     COUNTY COURT AT LAW OF
JESSE
GUTIERREZ
                                                                             '     ANDERSON
COUNTY, TEXAS
 


MEMORANDUM OPINION
PER
CURIAM
            This
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P.  42.3.  Appellant’s docketing statement was due to have been
filed at the time the appeal was perfected, i.e., April 21, 2010. See Tex. R. App. P. 32.1.  On May 7, 2010,
this court notified Appellant that she should file a docketing statement
immediately if she had not already done so.  On the same date, by separate
letter, this court notified Appellant that the filing fee was due on or before
May 17, 2010.
            Because
Appellant did not file the docketing statement as requested in our May 7, 2010
letter, this court issued a second notice on May 19, 2010 advising Appellant
that the docketing statement was past due.  The notice also advised Appellant
that the filing fee in the appeal was due to have been paid on or before May
17, 2010 but had not been received.  See Tex. R. App. P. 5.  The notice further provided that unless
the docketing statement and filing fee were filed on or before June 1, 2010,
the appeal would be presented for dismissal in accordance with Texas Rule of
Appellate Procedure 42.3.  The date for filing the docketing statement and the
filing fee have passed, and Appellant has not complied with the court’s request. 
Because Appellant has failed, after notice, to comply with rules 5 and 32.1,
the appeal is dismissed.  See Tex. R. App. P. 42.3(c).
Opinion delivered June 9, 2010.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)